                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

COLONIAL OAKS ASSISTED                   CASE NO. 6:18-CV-01606
LIVING LAFAYETTE

VERSUS                                   JUDGE DOUGHTY

HANNIE DEVELOPMENT INC                   MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and after

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation, the 12(b)(6) Motion to Dismiss filed by Nicol Hannie

(Rec. Doc. 10) be DENIED WITHOUT PREJUDICE, insofar as the Court finds

the Complaint does not presently state a sufficient claim for fraud against

Nicol Hannie.

      Signed at Monroe, Louisiana, this 16th day of July, 2019.



                                      _____________________________
                                      TERRY A. DOUGHTY
                                      UNITED STATES DISTRICT JUDGE
